      Case 2:20-cv-00115-TOR      ECF No. 21    filed 09/14/20   PageID.168 Page 1 of 2




 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    HALEY BUCKLEY,
                                                   NO: 2:20-CV-0115-TOR
 8                              Plaintiff,
                                                   ORDER OF DISMISSAL WITHOUT
 9          v.                                     PREJUDICE

10    ASOTIN COUNTY; ROBERT VAN
      IDOUR, an individual; NEIL COX an
11    individual; and LAW OFFICES OF
      NEIL P. COX, P.S., a Washington
12    corporation,
                             Defendants.
13

14
           BEFORE THE COURT are the parties’ Stipulated Motions to Dismiss
15
     Asotin County, Neil P. Cox, and Law Offices of Neil P. Cox, P.S., without
16
     Prejudice (ECF Nos. 18, 19). Also before the court is Asotin County’s Motion to
17
     Dismiss (ECF No. 17). The stipulated motions are filed pursuant to Federal Rule
18
     of Civil Procedure 41(a)(1)(A)(ii) and provide for the dismissal of those parties
19
     without prejudice. The Court has reviewed the record and files herein, and is fully
20
     informed.


     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00115-TOR      ECF No. 21    filed 09/14/20   PageID.169 Page 2 of 2




 1         According to Rule 41(a)(1)(A)(ii), a plaintiff may dismiss an action without

 2   a court order by filing a stipulation signed by all parties who have appeared.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Pursuant to Rule 41(a)(1)(A)(ii) and the parties’ stipulations, Asotin

 5            County, Neil P. Cox, and Law Offices of Neil P. Cox, P.S., are

 6            DISMISSED without prejudice. The Clerk of Court shall terminate

 7            these Defendants from the docket.

 8         2. Defendant Asotin County’s Motion to Dismiss, ECF No. 17, is DENIED

 9            as moot.

10         The District Court Executive is directed to enter this Order and furnish

11   copies to counsel.

12         DATED September 14, 2020.

13

14                                  THOMAS O. RICE
                                 United States District Judge
15

16

17

18

19

20



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
